By Judge Melvin R. Hughes, Jr.
Clarence Burnette brought this lawsuit against defendant Timothy Brown claiming that Brown negligently repaired his automobile. The evidence consisted of the testimony of the parties and documents in the files. Neither party is represented by counsel.
There were multiple problems with Burnette’s vehicle when he brought it to Brown for repair, but Burnette was not satisfied with the repair of the transmission, which was performed on October 21, 1999. Brown stated that there was a six-month warranty on the transmission and Burnette could have brought the vehicle back to him for repair. Plaintiff did bring the vehicle back for several more repairs not related to the transmission, the last one on January 8,2000. David Ferrell, of All Tune & Lube, later serviced the vehicle, and he noticed problems with the transmission. Ferrell provided a written statement to Burnette stating that bolts were left out and others were loose and this caused the transmission problems. The document, in the court’s file, was not formally introduced but referred to by Burnette in his testimony. Ferrell did not appear in court and his statement was neither under oath nor signed by him.
Va. Code § 8.01-416 allows the admissibility of an estimate or appraisal of damage or repair of an automobile by a motor vehicle repairman, but it must be given under oath. In addition, the statue requires that Ferrell swear to the document’s authenticity and that the document be signed by him.
Burnette claims $3,994.75 in damages and has submitted eleven different auto service bills and estimates, which total $9,573.14. These *81documents, though in the file, were not formally moved into evidence. They show problems that are unrelated to the transmission. Brown stated that Burnette has wrecked his vehicle many times and many of the auto repairs were accident related.
As plaintiff, Burnette’s case suffers from a lack of proof that the transmission problems were due to Brown’s lack of workmanship by testimony from an expert witness and by the failure to comply with Va. Code § 8.01-416 on the issues of causation and damages. In addition, the bills present in the file list charges for repair; they do not delineate those that apply to the transmission.
For these reasons, the court will enter judgment for the defendant.